             Case 1:19-cv-09269-RA Document 17 Filed 05/29/20 Page 1 of 1


                                                              USDC-SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC#:
                                                              DATE FILED: 5-29-20
KATRINA HAMEL,

                             Plaintiff,
                                                                No. 19-CV-9269 (RA)
                        v.
                                                                       ORDER
MIH 23, PETER RABASCO, and BABAK
KHORAMMI,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled in principle. Accordingly, it

is hereby:

         ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the action

is made within thirty (30) days. Any application to reopen this action must be filed within thirty

(30) days of this order, and any application filed thereafter may be denied solely on that basis. If

the parties seek to have the Court retain jurisdiction to enforce a settlement agreement, the terms of

the agreement must be placed on the public record and “so ordered” by the Court within the same

thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The Clerk

of Court is respectfully directed to close this case.

SO ORDERED.

Dated:     May 29, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
